Mr. Justice Dever delivered the opinion of the court. 3. Appeal and error, § 1380*—when error in abuse of discretion of trial court will be corrected. A defendant against whom a judgment has been obtained by confession may move to quash the execution issued thereon or to vacate the judgment, and if the court, on a sufficient showing, abuses its discretion in ruling upon such motion, the abuse may be corrected by appeal to a court of review. 4. Judgment, § 343*—when bill to enjoin enforcement of should show request of trial judges to correct error. A bill to enjoin the enforcement of a judgment on the ground that the clerk erred in entering the denial of a motion to quash the execution thereon as a denial of a motion to vacate the judgment, should, where it alleges the refusal of the judges of the trial court to correct the error, show that such correction had been requested by motion or in some other legal manner. 5. Judgment, § 319*—when equity will not afford relief against enforcement .of. Where complainants seeking to enjoin the enforcement of a judgment were not prevented from obtaining relief in the trial court through any fraud, accident or mistake, but had opportunity by proper proceedings to present their defenses and by appeal to correct any error committed in the proceedings to obtain or vacate the judgment, equity will not afford them relief. 6. Appeal and error, § 718*—when order allowing appeal need not appear in record. Where a record discloses that an appeal from an order denying a motion to dissolve an injunction was prayed and that this prayer was followed by the filing of an appeal bond for costs, np order of the lower court allowing the appeal need be disclosed in the record.